DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of Applicant’s response filed 1/29/21 in reply to the OA of 9/29/20.
3. Claims 1-8 are amended and new claims 9-20 have been added. Claims 1-20 are pending of which claims 1 and 9 are independent.
Response to Arguments
4. Applicant’s arguments, have been fully considered and are persuasive.  In view of the amendments the previous U.S.C. 103 rejection of claims 1-8 has been withdrawn. 

Allowance and reasons for allowance
5. Claims 1 and 9 are allowed. Claim 2-8 and 10-20 are allowed by virtue of their dependence on claims 1 and 9.
6. The following is an examiner’s statement of reasons for allowance: Prior art fails to disclose or suggest:
Claim 1:
A Fourier transform infrared spectrometer, comprising
an oscillation wavelength calibrator configured to locate an absorption peak of carbon dioxide from peaks in the spectrum created by the spectrum creator, and 
to determine a calibrated oscillation wavelength of the semiconductor laser by multiplying an uncalibrated oscillation wavelength of the semiconductor laser by a ratio of a peak wavenumber of the absorption peak of carbon dioxide

to a peak wavenumber of a true absorption peak of carbon dioxide or by multiplying the
uncalibrated oscillation wavelength of the semiconductor laser by a ratio of a peak wavelength.
Claim 9:
A Fourier transform infrared spectrometer, comprising:
and to determine a calibrated oscillation wavelength of the semiconductor laser by multiplying an uncalibrated oscillation wavelength of the semiconductor laser by a ratio of a peak wavenumber of the absorption peak of carbon dioxide to a peak wavenumber of a true absorption peak of carbon dioxide or by multiplying the uncalibrated oscillation wavelength of the semiconductor laser by a ratio of a peak wavelength of the true absorption peak of carbon dioxide to a peak wavelength of the absorption peak of carbon dioxide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant prior art
7. Fukuda (US 20110235034 discloses a Fourier transform infrared spectrometer  comprising: a main interferometer including a multiwavelength light source, a beam splitter, a fixed mirror and a movable mirror and a control interferometer but fail to disclose or suggest an oscillation wavelength calibrator configured to determine a calibrated oscillation wavelength of the semiconductor laser by multiplying an uncalibrated 
uncalibrated oscillation wavelength of the semiconductor laser by a ratio of a peak wavelength.
In the instant invention, an oscillation wavelength calibrated by the calibrator has a high level of accuracy of the oscillation wavelength and makes it easier to distinguish each absorption peak from other absorption peaks even in the presence of many water vapor absorption peaks.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101.  The examiner can normally be reached on Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884